Citation Nr: 0916349	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  06-10 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an earlier effective date, prior to October 
25, 2004, for the grant of service connection for 
degenerative disc disease with central stenosis of the 
cervical spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1974 to July 
1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to an earlier effective date 
for the grant of service connection for central stenosis of 
the cervical spine.  

The Board notes that the Veteran requested entitlement to an 
earlier effective date for TDIU, dating back to 1990.  The 
issue was adjudicated by the RO in a July 2006 rating 
decision, however, the Veteran did not appeal.  It is 
acknowledged that in February 2007 the Veteran submitted a 
copy of his social security statement, arguably, "as 
evidence/proof [of his] employment [ending] in 1989."  In 
his statement however, the Veteran did not express 
dissatisfaction or disagreement with the adjudicative 
determination and a desire for appellate review.  Thus, the 
statement fails to satisfy the requirements for being a 
notice of disagreement.  38 C.F.R. § 20.201(2008).  The only 
claim before the Board is as listed on the title page of this 
decision.

The Veteran submitted additional evidence to the Board and a 
written waiver, waiving a review of this evidence by the RO.  
Therefore, the Board has the jurisdiction to consider the new 
evidence pursuant to 38 C.F.R. § 20.1304(c) (2008).


FINDINGS OF FACT

1.	  The Veteran separated from service in July 1978.

2.  In July 1978, the RO received the Veteran's application 
seeking service connection for "scoliosis of the spine."

3.  In September 1978, the RO granted service connection for 
residuals of a lumbosacral strain and low back pain, 
scoliosis and wedging at T-12 with degenerative changes of 
the lumbar spine.  Notice was issued to the Veteran and he 
did not appeal.

4.  The RO received the Veteran's claim for service 
connection for degenerative disc disease with central 
stenosis of the cervical spine on October 28, 2004. 

5.  In May 2005, the RO granted service connection for 
degenerative disc disease with central stenosis of the 
cervical spine, rated as 20 percent effective October 25, 
2004.  


CONCLUSION OF LAW

An effective date prior to October 25, 2004, for the grant of 
service connection for degenerative disc disease with central 
stenosis of the cervical spine is not warranted.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations 

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  See 38 U.S.C.A. § 
5110(a)(b)(1); 38 C.F.R. § 3.400.

The effective date for an award of disability compensation 
based on direct service connection is the date entitlement 
arose, if claim is received within 1 year after separation 
from active duty; otherwise date of receipt of claim, or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2).

Under VA regulations, a "claim-application" means a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p).  A specific 
claim in the form prescribed by the Secretary must be filed 
in order for benefits to be paid to any individual under the 
law administered by VA.  38 C.F.R. § 3.151.  If the Veteran 
files an informal claim for a benefit, such informal claim 
must identify the benefit sought.  38 C.F.R. § 3.155.

II.  Analysis 

The Veteran asserts that he is entitled to an effective date 
prior to October 25, 2004 for the grant of service connection 
for degenerative disc disease with central stenosis of the 
cervical spine.  He asserts that he is entitled to service 
connection as of 1978, the year he separated from service.  

By way of history, the Veteran filed a claim for scoliosis of 
the spine in 1978.  He was service-connected for lumbosacral 
strain, with scoliosis and wedging at T-12, with degenerative 
changes of the lumbar spine, effective July 15, 1978.  The 
Veteran was notified of the determination, and he did not 
express any disagreement.  Thus, the determination became 
final.  38 U.S.C.A. § 7105 (West 2002).  As noted above, a 
claim is "a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) 
(2008).  An informal claim is "[a]ny communication or action 
indicating intent to apply for one or more benefits."  38 
C.F.R. § 3.155(a) (2008).  The Board notes that at this time 
a claim for degenerative disc disease with central stenosis 
of the cervical spine was not submitted.  

Thereafter, although treatment reports show complaints of and 
treatment for neck pain, the RO did not receive the Veteran's 
claim for a cervical spine disorder, until October 28, 2004, 
and even at that time, the Veteran averred that his cervical 
spine disorder manifested as secondary to his service-
connected back disability.  

In a May 2005 rating decision, the RO granted service 
connection for degenerative disc disease with central 
stenosis of the cervical spine, effective October 25, 2004.  
While the claim was marked received on October 28, 2004, the 
RO assigned an earlier date of October 25, 2004.  See 
generally, Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 
2008).  

In support of his claim, the Veteran stated that the RO had 
previously considered this decision in May 1989.  A review of 
the record shows the May 1989 rating decision adjudicated the 
claim for an increased rating for lumbosacral strain, with 
scoliosis and wedging at T-12, with degenerative changes of 
the lumbar spine.  In the rating decision, the RO merely 
noted that the Veteran did not have limitation of motion of 
the cervical spine.  

The Veteran also asserts that during his VA examination for 
his low back, he mentioned his neck pain, but the examiner 
was only interested in his back pain.  While the Veteran 
asserts that the examiner ignored his claims of neck pain, 
there is no objective evidence to support the Veteran's 
contentions.  The Board acknowledges receipt of VA outpatient 
treatment reports showing that the Veteran received VA 
treatment for a cervical spine disorder prior to October 
2004.  However, receipt of such treatment cannot constitute 
an informal claim.  Medical reports are considered informal 
claims in a case where "a formal claim for ... compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree."  See 38 C.F.R. 
§ 3.157(b)(1).  Such circumstance is not present here.  The 
VA can only look to the evidence of record and is not 
permitted to grant an earlier effective date without 
documented proof of a completed claim.  The Board can find no 
evidence of a formal or informal claim for degenerative disc 
disease with central stenosis of the cervical spine prior to 
October 25, 2004.  

The Veteran asserts that he has had neck pain since service 
and that his treatment began in 1978.  Despite the Veteran's 
medical reports and the complaints of pain contained therein, 
the date of receipt of the claim represents the proper 
effective date for the grant of service connection.  See 
Lalonde v. West, 12 Vet. App. 377, 382 (1999).  The RO 
properly granted the Veteran benefits from the date of 
receipt of his claim.  

Accordingly, the Board finds that entitlement to an effective 
date earlier than October 25, 2004 for service connection for 
degenerative disc disease with central stenosis of the 
cervical spine is not warranted.

III.  Duty to Notify and Assist 

As set forth at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002), and at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2008), VA has a duty to notify and to assist 
claimants in substantiating a claim for VA benefits.  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
give notice to the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a veteran claiming entitlement to an 
earlier effective date is not prejudiced by failure to 
provide him with VCAA notice of the laws and regulations 
governing effective dates, if, based on the facts of the 
case, entitlement to an earlier effective date is not shown 
as a matter of law.  See Nelson v. Principi, 18 Vet. App. 
407, 410 (2004).

In any event, in this case, VA's duty to notify the claimant 
of the information and any medical or lay evidence that is 
necessary to substantiate the claim was satisfied by a letter 
sent to the Veteran in December 2004.  The Veteran also 
received a letter dated in October 2005 regarding effective 
dates.  

In this case, all necessary development has been accomplished 
and adjudication may proceed without unfair prejudice to the 
Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).


ORDER

Entitlement to an earlier effective date, prior to October 
25, 2004, for the grant of service connection for 
degenerative disc disease with central stenosis of the 
cervical spine is denied.




____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


